     Case 1:19-cv-00496-LJO-EPG Document 24 Filed 12/20/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL N. ANHAR,                                Case No. 1:19-cv-00496-LJO-EPG
12                      Plaintiff,                    ORDER REFERRING REQUEST FOR
13                                                    RECONSIDERATION TO DISTRICT JUDGE
            v.                                        AND VACATING ECF NO. 23
14
     CITIBANK, N.A.,                                  (ECF No. 22)
15   subsidiary of bank holding company
     Citigroup Inc.,
16
                        Defendant.
17

18

19

20          Plaintiff, Michael N. Anhar, is proceeding pro se and in forma pauperis in this action

21   alleging claims against Defendant, Citibank, N.A., for breach of contract, violations of the Truth

22   in Lending Act, and violations of the Fair Credit Billing Act. (ECF No. 1.) On December 16,

23   2019, Plaintiff filed a “Notice of Request to Seal Documents,” in which Plaintiff requested that

24   the Court seal his application to proceed in forma pauperis. (ECF No. 20.) On December 17,

25   2019, the undersigned entered an order denying Plaintiff’s request. (ECF No. 21.) On December

26   18, 2019, Plaintiff filed objections to that order. (ECF No. 22.) The undersigned interprets the

27   objections as a request for reconsideration under 28 U.S.C. § 636(b)(1)(A) and refers the request

28   to the District Judge. The Court also VACATES ECF No. 23 as it was improperly titled.


                                                      1
     Case 1:19-cv-00496-LJO-EPG Document 24 Filed 12/20/19 Page 2 of 2

 1          This case has been referred to a Magistrate Judge under 28 U.S.C. § 636(a), (b)(1)(A), and

 2   Local Rule 302. Under § 636(b)(1)(A),

 3          Notwithstanding any provision of law to the contrary—

 4          (A)     A judge may designate a magistrate judge to hear and determine any pretrial
            matter pending before the court, except a motion for injunctive relief, for judgment on the
 5          pleadings, for summary judgment, to dismiss or quash an indictment or information made
            by the defendant, to suppress evidence in a criminal case, to dismiss or to permit
 6          maintenance of a class action, to dismiss for failure to state a claim upon which relief can
 7          be granted, and to involuntarily dismiss an action. A judge of the court may reconsider
            any pretrial matter under this subparagraph (A) where it has been shown that the
 8          magistrate judge’s order is clearly erroneous or contrary to law.

 9   28 U.S.C. § 636(b)(1)(A).

10          Under Local Rule 302, Magistrate Judges are to “perform all duties permitted by 28

11   U.S.C. § 636(a), (b)(1)(A), or other law where the standard of review of the Magistrate Judge’s

12   decision is clearly erroneous or contrary to law.” Local Rule 302(a); see Local Rule 302(c)

13   (setting forth specific duties referred to Magistrate Judges); Local Rule 302(a) (stating that the

14   specific described duties enumerated in 302(c) “are not to be considered a limitation on this

15   general grant” of authority to Magistrate Judges).

16          The Court interprets Plaintiff’s objections (ECF No. 22) as a request for reconsideration

17   by the District Judge under 28 U.S.C. § 636(b)(1)(A) and REFERS the request to Chief Judge

18   Lawrence J. O’Neill.

19          The Court VACATES ECF No. 23, as it was improperly titled.
     IT IS SO ORDERED.
20
21      Dated:     December 20, 2019                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                       2
